DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1, 20, 25, 49-51 are amended while claims 24 and 48 are cancelled and claim 52 is newly added. Claims 1-23, 25-47, and 49-52 filed on 1/31/22 are pending. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/31/22 has been entered.
Claim Rejections - 35 USC § 101
4. 	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
	Claims 1-23, 25-47, and 49-52 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e. a law of nature, a natural phenomenon, or an abstract idea), an abstract idea without significantly more. Claims 1-23, 50, and 52 are directed to method claims, claims 25-47 and 51 are drawn to system claims, and claim 49 is drawn to a non-transitory computer readable medium, all of which are statutory classes of invention.    
Nevertheless, independent claims 1, 25, 49, 50, and 51 are directed to an abstract idea. The claims are drawn to certain methods of organizing human activity, commercial or legal interactions, specifically detecting and responding to transaction patterns, in this case. 
The independent claims 1, 25, and 49 recite the following limitations which fall under commercial or legal interactions: receiving a set of transaction data corresponding to one or more data pairs, each data pair comprising a user identifier and a recipient identifier; projecting the set of transaction data into a frequency domain; identifying one or more dominant frequencies in the projection; identifying one or more time-based patterns over a time period in the set of transaction data based on the identified one or more dominant frequencies;  classifying each of the identified time-based patterns into one of at least two pattern categories comprising a recurring transaction pattern and a non-recurring transaction pattern; determining a real-time geographic location of the user; predicting a destination location of the user based on the determined real-time geographic location of the user and one of the time-based patterns classified as a non-recurring transaction pattern and corresponding to a subset of transaction data from the received set of transaction data, wherein the subset of transaction data corresponds to a particular merchant at the predicted destination location; generating one or more actions for each of the at least two pattern categories, wherein one of the one or more actions for the non-recurring transaction pattern category is generated responsive to the determined real-time geographic location of the user and the predicted destination location 
Independent claims 50 and 51 recite the following limitations which fall under commercial or legal interactions: receiving a set of transaction data, each transaction data in the set comprising at least a user identifier, a recipient identifier, a date, and an amount; creating a data array of transactions corresponding to a data pair over a time period from the set of transaction data; storing the data array of transactions in a first array data structure in a database; projecting the set of transaction data into a frequency domain using a Fourier transformation; identifying one or more dominant frequencies in the projection; identifying one or more time-based patterns over the time period in the set of transaction data based on the identified one or more dominant frequencies; classifying each of the identified time-based patterns into one of at least two pattern categories comprising a recurring transaction pattern and a non-recurring transaction pattern, wherein data pairs corresponding to the identified dominant frequencies are classified as recurring transactions and data pairs that do not correspond to the identified dominant frequencies are classified as non-recurring transactions; determining a real-time geographic location of the user; predicting a destination location of the user based on the determined real-time geographic location of the user and one of the time-based patterns classified as a non-recurring transaction pattern and corresponding to a subset of transaction data from the received set of transaction data, wherein the subset of transaction data corresponds to a particular merchant at the predicted 
Claim 1 includes the additional elements: a remote device of the user which is considered a generic computer component.
               Claim 25 includes the additional elements: one or more servers, one or more processors, a non-transitory computer-readable medium, a database, and one or more remote devices, which are all considered generic computer components.
               Claim 49 includes the additional elements: one or more processors and a remote device, which are all considered generic computer components.
               Claim 50 includes the additional elements: remote device, which is considered a generic computer component.
               Claim 51 includes the additional elements: one or more servers, one or more processors, a non-transitory computer readable medium, and remote device, which are all considered generic computer components.

This judicial exception is not integrated into a practical application because the claim as a whole merely describes the concept of responding to transaction patterns with generally recited computer elements such as processors, databases, servers, and remote devices. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Simply implementing the abstract idea on a generic computing environment is not a practical application of the abstract idea, and does not take the claim out of the Commercial or Legal Interactions grouping. The claims are directed to an abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of processors, databases, servers, and remote devices amount to no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. The claims are not patent eligible.
Regarding dependent claims 2 and 26, the claims are directed to limitations which serve to limit the recipient identifier. These claims neither introduce a new abstract idea nor additional limitations which are significantly more than an abstract idea. They provide 
Regarding dependent claims 3-4 and 27-28, the claims are directed to limitations which serve to limit the transaction data. These claims neither introduce a new abstract idea nor additional limitations which are significantly more than an abstract idea. They provide descriptive details that offer helpful context, but they have no impact on statutory subject matter eligibility.
Regarding dependent claims 5 and 29, the claims are directed to limitations which serve to limit by a transaction category. These claims neither introduce a new abstract idea nor additional limitations which are significantly more than an abstract idea. They provide descriptive details that offer helpful context, but they have no impact on statutory subject matter eligibility.
Regarding dependent claims 6 and 30, the claims are directed to limitations which serve to limit the user identifier, recipient identifier, and transaction data. These claims neither introduce a new abstract idea nor additional limitations which are significantly more than an abstract idea. They provide descriptive details that offer helpful context, but they have no impact on statutory subject matter eligibility.
Regarding dependent claims 11 and 35, the claims are directed to limitations which serve to limit data pairs. These claims neither introduce a new abstract idea nor additional limitations which are significantly more than an abstract idea. They provide descriptive details that offer helpful context, but they have no impact on statutory subject matter eligibility.

Regarding dependent claims 13-14 and 37-38, the claims are directed to limitations which serve to limit actions in a user action table. These claims neither introduce a new abstract idea nor additional limitations which are significantly more than an abstract idea. They provide descriptive details that offer helpful context, but they have no impact on statutory subject matter eligibility.
Regarding dependent claims 15-16 and 39-40, the claims are directed to limitations which serve to limit the new transaction data. These claims neither introduce a new abstract idea nor additional limitations which are significantly more than an abstract idea. They provide descriptive details that offer helpful context, but they have no impact on statutory subject matter eligibility.
Regarding dependent claims 17 and 41, the claims are directed to limitations which serve to limit new actions. These claims neither introduce a new abstract idea nor additional limitations which are significantly more than an abstract idea. They provide descriptive details that offer helpful context, but they have no impact on statutory subject matter eligibility.
Regarding dependent claims 18-19 and 42-43 and 52, the claims are directed to limitations which serve to limit actions. These claims neither introduce a new abstract idea nor additional limitations which are significantly more than an abstract idea. They provide 
Regarding dependent claims 22 and 46, the claims are directed to limitations which serve to limit by an allow message and authorization message. These claims neither introduce a new abstract idea nor additional limitations which are significantly more than an abstract idea. They provide descriptive details that offer helpful context, but they have no impact on statutory subject matter eligibility.
Regarding dependent claims 23 and 47, the claims are directed to limitations which serve to limit by applications. These claims neither introduce a new abstract idea nor additional limitations which are significantly more than an abstract idea. They provide descriptive details that offer helpful context, but they have no impact on statutory subject matter eligibility.
Regarding dependent claims 10 and 34, the claims are directed to limitations which serve to limit by the Fourier transformation. These claims neither introduce a new abstract idea nor additional limitations which are significantly more than an abstract idea. They provide descriptive details that offer helpful context, but they have no impact on statutory subject matter eligibility.
Regarding dependent claims 7-9 and 31-33, the claims are directed to limitations which serve to limit by a data array and projecting data. These claims neither introduce a new abstract idea nor additional limitations which are significantly more than an abstract idea. They provide descriptive details that offer helpful context, but they have no impact on statutory subject matter eligibility.

Therefore, the limitations of the inventions, when viewed individually and in ordered combination, are directed to ineligible subject matter.
Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
6.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.
7.  	Claims 1-8, 11-23, 25-32, 35-47, 49, and 52 are rejected under 35 U.S.C. 103(a) as being unpatentable over Winters (2011/0231305) in view of Bell et al (2006/0242011), Lefebvre et al (2014/0258060), Rathod (2016/0132608), and Beydler et al (2012/0011040).
Re Claims 1, 25, 49: Winters discloses comprising: 
receiving, from a database of transaction data, a set of transaction data corresponding to one or more data pairs, each data pair comprising a user identifier and a recipient identifier; (see [0364] discloses identity of recipient and merchant (or user)); 
projecting the set of transaction data into a frequency domain (see [0068] transaction records analyzed in frequency domain); 
identifying one or more dominant frequencies in the projection (see [0068] transaction records used to predict probability); 
identifying one or more time-based patterns over a time period in the set of transaction data based on the identified one or more dominant frequencies (see [0068] discloses time window in transaction will occur); 
determining a real-time geographic location of the user (see [0070] discloses detection of the location of the user, [0363] discloses current location of user); 
predicting a destination location of the user based on the determined real-time geographic location of the user and one of the time-based patterns classified as a non-recurring transaction pattern and corresponding to a subset of transaction data from the received set of transaction data, wherein the subset of transaction data corresponds to a particular merchant at the predicted destination location (see [0474] discloses predicted location with locations on 
However, Winters fails to disclose classifying into categories. Meanwhile, Bell discloses:
classifying each of the identified time-based patterns into one of at least two pattern categories comprising a recurring transaction pattern and a non-recurring transaction pattern (see [0030] discloses recurrent and non-recurrent transactions). 
From the teaching of Bell, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to modify Winters’s invention with Bell’s disclosure of non-recurring in order “… for the automatic identification of complimentary retail items, based upon a selection of specific characteristics of a consumer’s shopping pattern or history… (see Bell Abstract).” 
However, Winters and Bell fail to disclose generating one or more actions. Meanwhile, Lefebvre discloses comprising:
generating one or more actions for each of the at least two pattern categories, wherein one of the one or more actions for the non-recurring transaction pattern category is generated responsive to the determined real-time geographic location of the user and the predicted destination location and comprises a recommendation to not transact with the particular merchant at the predicted destination location (see [0085] discloses including recommending alternative providers of similar services and [0089] discloses grouping of bills intro categories and raising flags as actions), and

From the teaching of Lefebvre, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to modify Bell’s and Winters’s inventions with Lefebvre’s disclosure of actions in order “… for displaying a plurality of bill due dates… (see Lefebvre Abstract).”
However, Lefebvre, Winters, and Bell fail to disclose the following. Meanwhile, Rathod discloses further comprising: 
wherein one of the one or more actions for the recurring transaction pattern category is to cancel a subscription associated with a second particular merchant corresponding to a recurring transaction pattern (see [0158] discloses cancelling). 
From the teaching of Rathod, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to modify Winters’s, Lefebvre’s, and Bell’s inventions with Rathod’s disclosure of cancelling in order for “… enabling connected users to conduct plurality types of activities… (see Rathod Abstract).”
However, Lefebvre, Winters, Rathod, and Bell fail to disclose the following. Meanwhile, Beydler discloses further comprising: 

From the teaching of Beydler, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to modify Winters’s, Lefebvre’s, Rathod’s, and Bell’s inventions with Beydler’s disclosure of an array in order “… to generate a first and second set of association data (see Beydler Abstract).”
Re Claims 2, 26: Winters discloses wherein a recipient identifier in one of the one or more data pairs represents a transaction category (see [[0364] discloses identifying recipient).
Re Claims 3, 27: Winters discloses wherein each of the transaction data further comprises  a date and an amount; and storing the set of transaction data in a data structure in the database (see [0093] discloses a database).
Re Claims 4, 28: Winters discloses further comprising requesting the transaction data from one or more third party devices (see [0032] discloses third party).
Re Claims 5, 29: Winters discloses further comprising assigning a transaction category to the transaction data (see [0075, 0077] discloses merchant category). 
Re Claims 6, 30: Winters discloses wherein: 
the user identifier corresponds to an individual, a group of individuals, a class of individuals, an entity, a group of entities, a class of entities, a unit within the entity, a group of units within the entity or a class of units within the entity (see [0085] discloses user identifier);

at least one of the set of transaction data further comprises a purchase, a sale, a lease, an order, a payment, a deposit, a transfer, a receipt or a barter exchange (see [0032] discloses purchases).
Re Claims 7, 31: However, Winters, Lefebvre, and Bell fail to disclose the following. Meanwhile, Beydler discloses creating a data array of transactions corresponding to the one or more data pairs over the time period, wherein the set of transaction data comprises the data array of transactions; and storing the data array of transactions in a first array data structure in the database (see [0059] discloses an array, [0072] discloses data pair). From the teaching of Beydler, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to modify Winters’s, Rathod’s, Lefebvre’s, and Bell’s inventions with Beydler’s disclosure of an array in order “… to generate a first and second set of association data (see Beydler Abstract).”
Re Claims 8, 32: However, Winters, Lefebvre, Rathod, and Bell fail to disclose the following. Meanwhile, Beydler discloses further comprising storing the projection of the set of transaction data in an array data structure in the one or more databases (see [0059] discloses an array, [0072] discloses data pair). From the teaching of Beydler, it would have been obvious 
Re Claims 11, 35: Winters discloses wherein classifying the identified time-based patterns into one of the at least two pattern categories comprises: classifying data pairs that correspond to the identified dominant frequencies as one or more recurring transaction patterns; and classifying data pairs that do not correspond to the identified dominant frequencies as one or more non-recurring transaction patterns (see [0428] discloses recurrent and installment transactions being combined).
Re Claims 12, 36: However, Winters and Bell fail to disclose the following. Meanwhile, Lefebvre discloses wherein generating the one or more actions comprises selecting the one or more actions from a mapping of each pattern category to a set of actions in a pattern to action table stored in the one or more databases ([0089] discloses grouping of bills intro categories and raising flags as actions). From the teaching of Lefebvre, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to modify Bell’s and Winters’s inventions with Lefebvre’s disclosure of actions in order “… for displaying a plurality of bill due dates… (see Lefebvre Abstract).”
Re Claims 13, 37: Winters discloses further comprising storing the one or more actions in a user action table in the one or more databases (see [0038] discloses storing data).

Re Claims 15, 39: Winters discloses further comprising: receiving new transaction data corresponding to a new completed transaction, a new pending transaction or a new predicted transaction; and storing the new transaction data in the data structure (see [0440] discloses new transaction data).
Re Claims 16, 40: Winters discloses further comprising: adding the new transaction data to the set of transaction data; and reanalyzing the set of transaction data (see [0271, 0276] discloses new offers).  
Re Claims 17, 41: Winters discloses further comprising: generating one or more new actions whenever the new transaction data matches one or more of the pattern categories, or invokes one or more of the stored actions; and sending instructions to the one or more remote devices to perform the one or more new actions via the communications interface (see [0082] generating when users match set of characteristics).
Re Claims 18, 42: Winters discloses wherein the one or more actions comprise: displaying a recommended course of action on the one or more remote devices; displaying an alert or warning on the one or more remote devices; displaying a prompt to cancel or allow a pending transaction, the recurring transaction or the non-recurring transaction on the one or more remote devices; or blocking the pending transaction, the recurring transaction or the non-recurring transaction until an override message is received from the one or more remote devices (see [0036] discloses alerts or reports).

Re Claims 20, 44: However, Winters, Lefebvre, and Bell fail to disclose the following. Meanwhile, Rathod discloses further comprising: receiving a cancellation message from the one or more remote devices; and sending a cancellation request to a third-party device for at least one of a pending transaction, a recurring transaction, and a non-recurring transaction, between the user and a third party associated with the third-party device, indicated by the cancellation message (see [0158] discloses cancelling). From the teaching of Rathod, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to modify Winters’s, Lefebvre’s, and Bell’s inventions with Rathod’s disclosure of cancelling in order for “… enabling connected users to conduct plurality types of activities… (see Rathod Abstract).”
Re Claims 21, 45: However, Winters, Lefebvre, and Bell fail to disclose the following. Meanwhile, Rathod discloses further comprising: wherein the cancellation message includes an authorization code; and including the authorization code in the cancellation message. (see [0158] discloses cancelling). From the teaching of Rathod, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to modify Winters’s, Lefebvre’s, and Bell’s inventions with Rathod’s disclosure of cancelling in order for “… enabling connected users to conduct plurality types of activities… (see Rathod Abstract).”

Re Claims 23, 47: Winters discloses comprising wherein the generated one or more actions comprises instructions to execute one or more applications on the one or more remote devices (see [0210] discloses applications).
Re Claim 52: Winters discloses: determining that the user initiated a transaction with the particular merchant at the predicted destination location; blocking the initiated transaction with the particular merchant at the predicted destination location; sending, to the remote device, an alert that the user violated the recommendation to not transact with the particular merchant at the predicted destination location; receiving, from the remote device, an instruction to override the block of the initiated transaction with the particular merchant; and unblocking the initiated transaction with the particular merchant at the predicted destination location (see [0036] discloses alerts or reports, [0103] discloses actions such as blocking).
8.  	Claims 9-10, 33-34, and 50-51 are rejected under 35 U.S.C. 103(a) as being unpatentable over Winters (2011/0231305) in view of Bell et al (2006/0242011), Lefebvre et al (2014/0258060), Rathod (2016/0132608), and Beydler et al (2012/0011040), in further view of Ochs et al (2004/0111220).
	Re Claims 50-51: Re Claims 1, 25, 49: Winters discloses comprising: 

projecting the set of transaction data into a frequency domain (see [0068] transaction records analyzed in frequency domain); 
identifying one or more dominant frequencies in the projection (see [0068] transaction records used to predict probability); 
identifying one or more time-based patterns over a time period in the set of transaction data based on the identified one or more dominant frequencies (see [0068] discloses time window in transaction will occur); 
determining a real-time geographic location of the user (see [0070] discloses detection of the location of the user, [0363] discloses current location of user); 
predicting a destination location of the user based on the determined real-time geographic location of the user and one of the time-based patterns classified as a non-recurring transaction pattern and corresponding to a subset of transaction data from the received set of transaction data, wherein the subset of transaction data corresponds to a particular merchant at the predicted destination location (see [0474] discloses predicted location with locations on places users are expected to visit or location within a period of time, based on locations of point of interactions); 
However, Winters fails to disclose classifying into categories. Meanwhile, Bell discloses:

From the teaching of Bell, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to modify Winters’s invention with Bell’s disclosure of non-recurring in order “… for the automatic identification of complimentary retail items, based upon a selection of specific characteristics of a consumer’s shopping pattern or history… (see Bell Abstract).” 
However, Winters and Bell fail to disclose generating one or more actions. Meanwhile, Lefebvre discloses comprising:
generating one or more actions for each of the at least two pattern categories, wherein one of the one or more actions for the non-recurring transaction pattern category is generated responsive to the determined real-time geographic location of the user and the predicted destination location and comprises a recommendation to not transact with the particular merchant at the predicted destination location (see [0196] discloses goods and services they may purchase in future and [0085] discloses including recommending alternative providers of similar services and [0089] discloses grouping of bills intro categories and raising flags as actions), and
sending the recommendation to a remote device of the user for display as an alert at the remote device (see [0037, 0087-0089] discloses recommendations, [0103] discloses actions such as blocking). 

However, Lefebvre, Winters, and Bell fail to disclose the following. Meanwhile, Rathod discloses further comprising: 
wherein one of the one or more actions for the recurring transaction pattern category is to cancel a subscription associated with a second particular merchant corresponding to a recurring transaction pattern (see [0158] discloses cancelling). 
From the teaching of Rathod, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to modify Winters’s, Lefebvre’s, and Bell’s inventions with Rathod’s disclosure of cancelling in order for “… enabling connected users to conduct plurality types of activities… (see Rathod Abstract).”
However, Lefebvre, Winters, Rathod, and Bell fail to disclose the following. Meanwhile, Beydler discloses further comprising: 
creating a data array of transactions corresponding to a data pair over a time period from the set of transaction data; and storing the data array of transactions in a first array data structure in the database (see [0059] discloses an array, [0072] discloses data pair). 

However, Winters, Lefebvre, Rathod, Beydler, and Bell fail to disclose the following. Meanwhile, Ochs discloses: 
wherein projecting the set of transaction data into the frequency domain comprises: projecting the set of transaction data into the frequency domain using a Fourier transformation (see [0139, 0162] disclose Fourier transformation). 
From the teaching of Ochs, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to modify Winters’s, Rathod’s, Beydler’s, Lefebvre’s, and Bell‘s inventions with Ochs’s disclosure of Fourier transformation in order “… to identify at least one pattern and its distribution in a set of data for the purpose of interpreting the data (see Ochs Abstract).”
Re Claims 9, 33: However, Winters, Lefebvre, Rathod, Beydler, and Bell fail to disclose the following. Meanwhile, Ochs discloses wherein projecting the set of transaction data into the frequency domain comprises: projecting the set of transaction data into the frequency domain using a Fourier transformation (see [0139, 0162] disclose Fourier transformation). From the teaching of Ochs, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to modify Winters’s, Rathod’s, Beydler’s, Lefebvre’s, and Bell‘s inventions with Ochs’s disclosure of Fourier transformation in order “… to identify at least one 
Re Claims 10, 34: However, Winters, Lefebvre, and Bell fail to disclose the following. Meanwhile, Ochs discloses wherein the Fourier transformation comprises Fco=i=lnaie-jco(ti-tl+l) where n is a total number of the one or more data pairs in the transaction data, a is a transaction amount, and t is a transaction date (see [0139, 0162] disclose Fourier transformation). From the teaching of Ochs, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to modify Winters’s, Rathod’s, Beydler’s, Lefebvre’s, and Bell‘s inventions with Ochs’s disclosure of Fourier transformation in order “… to identify at least one pattern and its distribution in a set of data for the purpose of interpreting the data (see Ochs Abstract).”
Response to Arguments
9. 	Applicant’s arguments with respect to 35 USC 101 and 35 USC 103 on 1/31/22 have not been found to be convincing. With regards to 35 USC 103, the applicant first argues that the following is not disclosed: “predicting a destination location of the user based on the determined real-time geographic location of the user and one of the time-based patterns classified as a non-recurring transaction pattern and corresponding to a subset of transaction data from the received set of transaction data, wherein the subset of transaction data corresponds to a particular merchant at the predicted destination location.” The Examiner respectfully disagrees. 

Next, the applicant argues the following is not disclosed: “generating one or more actions for each of the at least two pattern categories, wherein one of the one or more actions for the non-recurring transaction pattern category is generated responsive to the determined real-time geographic location of the user and the predicted destination location and comprises a recommendation to not transact with the particular merchant at the predicted destination location, and wherein one of the one or more actions for the recurring transaction pattern category is to cancel a subscription associated with a second particular merchant corresponding to a recurring transaction pattern.” The Examiner respectfully disagrees. 
In [0085] of Lefebvre it discloses: “For example, the details area might include affiliate, or general, marketing such as incentives by the institution to switch to paperless billing and/or automatic payment. Other uses of the space might include recommending alternative (cheaper) providers of similar services, e.g. "Consider switching to Verizon". In other embodiments, advertising may be displayed elsewhere in the web interface 1200.” Here, it clearly discloses recommending switching to another merchant, or not to transact with Verizon, in this case the merchant. In [0089] of Lefebvre it discloses: Additionally, the particular grouping of bills into 
With regards to claim 20, the Examiner respectfully disagrees. In [0158] of Rathod it discloses: “In another embodiment enabling advertiser user to prepare, draft, update, organize, start, pause, cancel, discard one or more advertisement campaign, advertisement group(s) and advertisements for presenting contextual advertisement(s) 447 to user(s) of Anybody to Anybody Connections, Messaging & Communication network(s), web site(s), web page(s), application(s), interface(s), device(s), database(s), server(s) 115 at one or more advertisement places or spaces or in-line advertisement with messages.” Clearly, here cancellations are disclosed.
With regards to 101, the Examiner respectfully disagrees. The applicant tries to argue that the claims are incorrectly categorized as a method of organizing human activity. In MPEP 2106.04(a)(2), it states that "Commercial interactions" or "legal interactions" include agreements in the form of contracts, legal obligations, advertising, marketing or sales activities or behaviors, and business relations. Detecting sales patterns is a form of marketing or sales activities or behaviors clearly.
 Finjan Inc. v. Blue Coat Systems, Inc., however that is not one of the methods for determining subject matter eligibility. It is important to note that in order for a method claim to improve computer functionality, the broadest reasonable interpretation of the claim must be limited to computer implementation. That is, a claim whose entire scope can be performed mentally, cannot be said to improve computer technology. Synopsys, Inc. v. Mentor Graphics Corp., 839 F.3d 1138, 120 USPQ2d 1473 (Fed. Cir. 2016) (a method of translating a logic circuit into a hardware component description of a logic circuit was found to be ineligible because the method did not employ a computer and a skilled artisan could perform all the steps mentally). Many of the steps in the claim such as identifying or classifying patterns or projecting data can be performed mentally. 
The claims recite processors, databases, servers, and remote devices, and they are recited at a high level of generality, and therefore are merely using computer processing components to perform the abstract idea of detecting transaction patterns. After further review of the Specification, there is no disclosure of technical enhancements to any of the computing components, as in multiple instances of the Specification it discloses generic systems. Interpreting the claims in view of the Specification, the claims recite the judicial exception are mere instructions to apply the exception of a detecting transaction patterns (see MPEP 2106.05(f)). The elements recited above do not recite and are not directed to any elements or functions that improve underlying technology.
Accordingly, there are no meaningful limitations in the claims that transform the judicial exception into a patent eligible application such that the claims amount to significantly more 
Conclusion
10. 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Surasvadi (A Survey and Two Essays on Revenue Management under Strategic Consumer Behavior, NPL) is found to be the most pertinent NPL prior art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAWAAD HAIDER whose telephone number is (571)272-7178.  The examiner can normally be reached on Mon-Fri 8 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO-supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Nathan Uber can be reached on 571-270-3923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private 
                                                                                                                                                                                                 
/Fawaad Haider/
Examiner, Art Unit 3687 
/DENNIS W RUHL/Primary Examiner, Art Unit 3687